EXHIBIT 10.1

 

 

 

KAMAN CORPORATION

(a Connecticut corporation)

$100,000,000

3.25% Convertible Senior Notes due 2017

PURCHASE AGREEMENT

November 15, 2010

 

 

 



--------------------------------------------------------------------------------

EXECUTION VERSION

KAMAN CORPORATION

(a Connecticut corporation)

$100,000,000

3.25% Convertible Senior Notes due 2017

PURCHASE AGREEMENT

November 15, 2010

Merrill Lynch, Pierce, Fenner & Smith Incorporated

RBS Securities Inc.

as Representatives of the several Initial Purchasers

c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated

One Bryant Park

New York,

New York 10036

Ladies and Gentlemen:

KAMAN CORPORATION, a Connecticut corporation (the “Company”), confirms its
agreement with Merrill Lynch, Pierce, Fenner & Smith Incorporated (“Merrill
Lynch”) and each of the other Initial Purchasers named in Schedule A hereto
(collectively, the “Initial Purchasers,” which term shall also include any
initial purchaser substituted as hereinafter provided in Section 10 hereof), for
whom Merrill Lynch and RBS Securities Inc. are acting as representatives (in
such capacity, the “Representatives”), with respect to (i) the sale by the
Company and the purchase by the Initial Purchasers, acting severally and not
jointly, of the respective principal amounts set forth in said Schedule A of
$100,000,000 aggregate principal amount of the Company’s 3.25% Convertible
Senior Notes due 2017 (the “Initial Securities”) and (ii) the grant by the
Company to the Initial Purchasers, acting severally and not jointly, of the
option to purchase all or any part of an additional $15,000,000 aggregate
principal amount of its 3.25% Convertible Senior Notes due 2017 (the “Option
Securities” and, together with the Initial Securities, the “Securities”) to
cover overallotments. The Securities are to be issued pursuant to an indenture
dated as of November 19, 2010 (the “Indenture”) between the Company and The Bank
of New York Mellon Trust Company, N.A., as trustee (the “Trustee”).

The Company understands that the Initial Purchasers propose to make an offering
of the Securities on the terms and in the manner set forth in this Purchase
Agreement (this “Agreement”) and agrees that the Initial Purchasers may resell,
subject to the conditions set forth herein, all or a portion of the Securities
to purchasers (“Subsequent Purchasers”) at any time after this Agreement has
been executed and delivered. The Securities are to be offered and sold through
the Initial Purchasers without being registered under the Securities Act of
1933, as amended (the “1933 Act”), in reliance upon exemptions therefrom.
Pursuant to the terms of the Securities and the Indenture, investors that
acquire Securities may only resell or otherwise transfer such Securities if such
Securities are hereafter registered under the 1933 Act or if an exemption from
the registration requirements of the 1933 Act is available (including the
exemption afforded by Rule 144A (“Rule 144A”) of the rules and regulations
promulgated under the 1933 Act (the “1933 Act Regulations”) by the Securities
and Exchange Commission (the “Commission”)).



--------------------------------------------------------------------------------

The Company has prepared and delivered to each Initial Purchaser copies of a
preliminary offering memorandum dated November 15, 2010 (the “Preliminary
Offering Memorandum”) and has prepared and will deliver to each Initial
Purchaser, on the date hereof or the next succeeding day, copies of a final
offering memorandum dated November 15, 2010 (the “Final Offering Memorandum”),
each for use by such Initial Purchaser in connection with its solicitation of
purchases of, or offering of, the Securities. “Offering Memorandum” means, with
respect to any date or time referred to in this Agreement, the most recent
offering memorandum (whether the Preliminary Offering Memorandum or the Final
Offering Memorandum, or any amendment or supplement to either such document),
including exhibits thereto and any documents incorporated therein by reference,
which has been prepared and delivered by the Company to the Initial Purchasers
in connection with their solicitation of purchases of, or offering of, the
Securities. The Company will prepare a final term sheet reflecting the final
terms of the Securities, in the form set forth in Schedule B hereto (the “Final
Term Sheet”), and will deliver such Final Term Sheet to the Initial Purchasers
in connection with their solicitation of purchases of, or offering of, the
Securities. The Company agrees that, unless it obtains the prior written consent
of the Representatives, it will not make any offer relating to the Securities by
any written materials other than the Offering Memorandum and the Issuer Written
Information. “Issuer Written Information” means (i) any writing intended for
general distribution to investors as evidenced by its being specified in
Schedule C hereto, including the Final Term Sheet, and (ii) any “road show” that
is a “written communication” within the meaning of the 1933 Act and that has
been previously reviewed and approved for distribution by the Company. “General
Disclosure Package” means the Preliminary Offering Memorandum and any Issuer
Written Information specified on Schedule C hereto and issued at or prior to
4:00 P.M., New York City time, on November 15, 2010 or such other time as agreed
by the Company and Merrill Lynch (such date and time, the “Applicable Time”).

All references in this Agreement to financial statements and schedules and other
information which is “contained,” “included” or “stated” in the Offering
Memorandum (or other references of like import) shall be deemed to mean and
include all such financial statements and schedules and other information which
are incorporated by reference in the Offering Memorandum; and all references in
this Agreement to amendments or supplements to the Offering Memorandum shall be
deemed to mean and include the filing of any document under the Securities
Exchange Act of 1934 (the “1934 Act”) which is incorporated by reference in the
Offering Memorandum.

SECTION 1. Representations and Warranties.

(a) Representations and Warranties by the Company. The Company represents and
warrants to each Initial Purchaser as of the date hereof, the Applicable Time,
the Closing Time (as defined below) and any Date of Delivery (as defined below),
except in the case of representations and warranties that by their terms speak
as of a specified date, in which instance the Company represents and warrants as
of such specified date, and agrees with each Initial Purchaser, as follows:

(i) General Disclosure Package; Rule 144A Eligibility. The Company hereby
confirms that it has authorized the use of the General Disclosure Package,
including the Preliminary Offering Memorandum and the Final Term Sheet, and the
Final Offering Memorandum in connection with the offer and sale of the
Securities by the Initial Purchasers. The Securities are eligible for resale
pursuant to Rule 144A and will not be, at the Closing Time, of the same class as
securities listed on a national securities exchange registered under Section 6
of the 1934 Act, or quoted in a U.S. automated interdealer quotation system.

(ii) No Registration Required; No General Solicitation. Subject to compliance by
the Initial Purchasers with the representations and warranties of the Initial
Purchasers and the procedures set forth in Section 6 hereof, it is not necessary
in connection with the offer, sale and

 

2



--------------------------------------------------------------------------------

delivery of the offered Securities to the Initial Purchasers and to each
Subsequent Purchaser in the manner contemplated by this Agreement and the
Offering Memorandum to register the Securities under the 1933 Act or to qualify
the Indenture under the Trust Indenture Act of 1939, as amended (the “1939
Act”). None of the Company, its affiliates controlled by the Company or any
person acting on its or any of their behalf (other than the Initial Purchasers,
as to whom the Company makes no representation) has engaged, in connection with
the offering of the offered Securities, in any form of general solicitation or
general advertising within the meaning of Rule 502(c) under the 1933 Act
Regulations.

(iii) Accurate Disclosure. As of the Applicable Time, neither (A) the General
Disclosure Package nor (B) any Issuer Written Information, when considered
together with the General Disclosure Package, included, includes or will include
an untrue statement of a material fact or omitted, omits or will omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading. The Final Offering
Memorandum, as of its date, at the Closing Time or at any Date of Delivery, did
not, does not and will not contain an untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading.
The documents incorporated or deemed to be incorporated by reference in the
General Disclosure Package and the Final Offering Memorandum, when such
documents incorporated by reference were filed with the Commission, when read
together with the other information in the General Disclosure Package or the
Final Offering Memorandum, as the case may be, did not, does not and will not
contain an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

The representations and warranties in this subsection shall not apply to
statements in or omissions from the General Disclosure Package or the Final
Offering Memorandum made in reliance upon and in conformity with written
information furnished to the Company by any Initial Purchaser through Merrill
Lynch expressly for use therein. For purposes of this Agreement, the only
information so furnished shall be the information in the first paragraph under
the heading “Plan of Distribution–Price Stabilization, Short Positions” in the
Offering Memorandum (collectively, the “Initial Purchaser Information”).

(iv) Incorporation of Documents by Reference. The documents incorporated or
deemed to be incorporated by reference in the Offering Memorandum, when they
became effective or at the time they were or hereafter are filed with the
Commission, complied and will comply in all material respects with the
requirements of the 1934 Act and the rules and regulations of the Commission
under the 1934 Act (the “1934 Act Regulations”).

(v) Independent Accountants. The accountants who certified the financial
statements and supporting schedules included in the Offering Memorandum are
independent public accountants as required by the 1933 Act, the 1933 Act
Regulations, the 1934 Act, the 1934 Act Regulations and the Public Company
Accounting Oversight Board.

(vi) Financial Statements; Non-GAAP Financial Measures. The financial statements
included or incorporated by reference in the General Disclosure Package and the
Final Offering Memorandum, together with the related schedules and notes,
present fairly the financial position of the Company and its consolidated
subsidiaries at the dates indicated and the statement of operations,
stockholders’ equity and cash flows of the Company and its consolidated
subsidiaries for the periods specified; said financial statements have been
prepared in conformity with U.S. generally accepted accounting principles
(“GAAP”) applied on a consistent basis throughout the

 

3



--------------------------------------------------------------------------------

periods involved. The supporting schedules, if any, present fairly in accordance
with GAAP the information required to be stated therein. The selected financial
data and the summary financial information included in the Offering Memorandum
present fairly the information shown therein and have been compiled on a basis
consistent with that of the audited financial statements included therein.
Except as included therein, no historical or pro forma financial statements or
supporting schedules are required to be included or incorporated by reference in
the Offering Memorandum under the 1933 Act or the 1933 Act Regulations. All
disclosures contained in the General Disclosure Package or the Final Offering
Memorandum, or incorporated by reference therein, regarding “non-GAAP financial
measures” (as such term is defined by the rules and regulations of the
Commission) comply with Regulation G of the 1934 Act and Item 10 of Regulation
S-K of the 1933 Act, to the extent applicable.

(vii) No Material Adverse Change in Business. Except as otherwise stated
therein, since the respective dates as of which information is given in the
General Disclosure Package or the Final Offering Memorandum, (A) there has been
no material adverse change in the condition, financial or otherwise, or in the
earnings, business affairs or business prospects of the Company and its
subsidiaries considered as one enterprise, whether or not arising in the
ordinary course of business (a “Material Adverse Effect”), (B) there have been
no transactions entered into by the Company or any of its subsidiaries, other
than those in the ordinary course of business, which are material with respect
to the Company and its subsidiaries considered as one enterprise, and (C) except
for regular quarterly dividends on the Company’s common stock, par value $1.00
per share (the “Common Stock”), in amounts per share that are consistent with
past practice, there has been no dividend or distribution of any kind declared,
paid or made by the Company on any class of its capital stock.

(viii) Good Standing of the Company. The Company has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Connecticut and has corporate power and authority to own, lease and operate
its properties and to conduct its business as described in the General
Disclosure Package and the Final Offering Memorandum and to enter into and
perform its obligations under this Agreement; and the Company is duly qualified
as a foreign corporation to transact business and is in good standing in each
other jurisdiction in which such qualification is required, whether by reason of
the ownership or leasing of property or the conduct of business, except where
the failure so to qualify or to be in good standing would not result in a
Material Adverse Effect.

(ix) Good Standing of Subsidiaries. Each “significant subsidiary” of the Company
(as such term is defined in Rule 1-02 of Regulation S-X) (each, a “Significant
Subsidiary” and, collectively, the “Significant Subsidiaries”) has been duly
organized and is validly existing in good standing under the laws of the
jurisdiction of its incorporation or organization, has corporate or similar
power and authority to own, lease and operate its properties and to conduct its
business as described in the General Disclosure Package and the Final Offering
Memorandum and is duly qualified to transact business and is in good standing in
each jurisdiction in which such qualification is required, whether by reason of
the ownership or leasing of property or the conduct of business, except where
the failure to so qualify or to be in good standing would not result in a
Material Adverse Effect. Except as otherwise disclosed in the General Disclosure
Package and the Final Offering Memorandum, all of the issued and outstanding
capital stock of each Subsidiary has been duly authorized and validly issued, is
fully paid and non-assessable and is owned by the Company, directly or through
subsidiaries, free and clear of any security interest, mortgage, pledge, lien,
encumbrance, claim or equity, except for the security interest granted in favor
of the collateral agent under that certain Amended and Restated Security
Agreement, dated as of September 20, 2010, among the Company, certain of its
subsidiaries and Bank of America,

 

4



--------------------------------------------------------------------------------

N.A. None of the outstanding shares of capital stock of any Subsidiary was
issued in violation of the preemptive or similar rights of any securityholder of
such Subsidiary. The Company does not own or control, directly or indirectly,
any subsidiary (as defined in Rule 405 under the Securities Act) other than
(i) the subsidiaries listed in Schedule D hereto (each a “Subsidiary” and,
collectively, the “Subsidiaries”) and (ii) subsidiaries that, if considered in
the aggregate as a single subsidiary, would not constitute a Significant
Subsidiary.

(x) Capitalization. The authorized, issued and outstanding shares of capital
stock of the Company are as set forth in the General Disclosure Package and the
Final Offering Memorandum in the column entitled “Actual” under the caption
“Capitalization” (except for subsequent issuances, if any, pursuant to this
Agreement, pursuant to reservations, agreements or employee benefit plans
referred to in the General Disclosure Package and the Final Offering Memorandum
or pursuant to the exercise of convertible securities or options referred to in
the General Disclosure Package and the Final Offering Memorandum).

(xi) Authorization of Agreement. This Agreement has been duly authorized,
executed and delivered by the Company.

(xii) Hedge and Warrant Confirmations. The confirmations (the “Convertible Note
Hedge Confirmations”) among the Company and the counterparties thereto (the
“Note Hedge Counterparties”) relating to the OTC convertible note hedge as
described in the General Disclosure Package and Final Offering Memorandum and
the confirmations (the “Warrant Transaction Confirmations”) among the Company
and the counterparties thereto (the “Warrant Counterparties” and, together with
the Note Hedge Counterparties, the “Counterparties”) relating to the OTC warrant
transaction described in the General Disclosure Package and Final Offering
Memorandum have been duly authorized and, assuming due authorization, execution
and delivery by each Counterparty, when executed and delivered by the Company,
will constitute valid and binding instruments of the Company, enforceable in
accordance with their terms, subject, as to enforcement, to bankruptcy,
insolvency, reorganization and other laws of general applicability relating to
or affecting creditors’ rights and to general equity principles.

(xiii) Authorization of the Indenture. The Indenture has been duly authorized by
the Company and, when duly executed and delivered by the Company and the
Trustee, will constitute a valid and binding agreement of the Company,
enforceable against the Company in accordance with its terms, except as the
enforcement thereof may be limited by bankruptcy, insolvency (including, without
limitation, all laws relating to fraudulent transfers), reorganization,
moratorium or similar laws affecting enforcement of creditors’ rights generally
and except as enforcement thereof is subject to general principles of equity
(regardless of whether enforcement is considered in a proceeding in equity or at
law).

(xiv) Authorization of the Securities and the Common Stock. The Securities have
been duly authorized and, at the Closing Time, will have been duly executed by
the Company and, when authenticated, issued and delivered in the manner provided
for in the Indenture and delivered against payment of the purchase price
therefor as provided in this Agreement, will constitute valid and binding
obligations of the Company, enforceable against the Company in accordance with
their terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency (including, without limitation, all laws relating to fraudulent
transfers), reorganization, moratorium or similar laws affecting enforcement of
creditors’ rights generally and except as enforcement thereof is subject to
general principles of equity (regardless of whether enforcement is considered in
a proceeding in equity or at law), and will be in the form contemplated by, and
entitled to the benefits of, the Indenture. The shares of Common Stock issuable
upon conversion

 

5



--------------------------------------------------------------------------------

of the Securities have been duly authorized and reserved for issuance upon such
conversion by all necessary corporate action and such shares, when issued upon
such conversion, will be validly issued and will be fully paid and
non-assessable; no holder of such shares will be subject to personal liability
by reason of being such a holder; and the issuance of such shares upon such
conversion will not be subject to the preemptive or other similar rights of any
securityholder of the Company.

(xv) Description of the Securities, the Common Stock and the Indenture. The
Securities and the Indenture will conform in all material respects to the
respective statements relating thereto contained in the General Disclosure
Package and the Final Offering Memorandum. The Common Stock conforms to all
statements relating thereto contained or incorporated by reference in the
General Disclosure Package and the Final Offering Memorandum and such
description conforms to the rights set forth in the instruments defining the
same.

(xvi) Registration Rights. There are no persons with registration rights or
other similar rights to have any securities registered for sale by the Company
under the 1933 Act.

(xvii) Absence of Violations, Defaults and Conflicts. Neither the Company nor
any of its Subsidiaries is (A) in violation of its charter, by-laws or similar
organizational document, (B) in default in the performance or observance of any
obligation, agreement, covenant or condition contained in any contract,
indenture, mortgage, deed of trust, loan or credit agreement, note, lease or
other agreement or instrument to which the Company or any of its Subsidiaries is
a party or by which it or any of them may be bound or to which any of the
properties or assets of the Company or any Subsidiary is subject (collectively,
“Agreements and Instruments”), except for such defaults that would not, singly
or in the aggregate, result in a Material Adverse Effect, or (C) in violation of
any law, statute, rule, regulation, judgment, order, writ or decree of any
arbitrator, court, governmental body, regulatory body, administrative agency or
other authority, body or agency having jurisdiction over the Company or any of
its Subsidiaries or any of their respective properties, assets or operations
(each, a “Governmental Entity”), except for such violations that would not,
singly or in the aggregate, result in a Material Adverse Effect. The execution,
delivery and performance of the Convertible Note Hedge Confirmations, the
Warrant Transaction Confirmations and this Agreement and the consummation of the
transactions contemplated herein, therein and in the General Disclosure Package
and the Final Offering Memorandum (including the issuance and sale of the
Securities and the use of the proceeds from the sale of the Securities as
described therein under the caption “Use of Proceeds”) and compliance by the
Company with its obligations under the Convertible Note Hedge Confirmations, the
Warrant Transaction Confirmations and this Agreement have been duly authorized
by all necessary corporate action and do not and will not, whether with or
without the giving of notice or passage of time or both, conflict with or
constitute a breach of, or default or Repayment Event (as defined below) under,
or result in the creation or imposition of any lien, charge or encumbrance upon
any properties or assets of the Company or any Subsidiary pursuant to, the
Agreements and Instruments (except for such conflicts, breaches, defaults or
Repayment Events or liens, charges or encumbrances that would not, singly or in
the aggregate, result in a Material Adverse Effect), nor will such action result
in any violation of the provisions of the charter, by-laws or similar
organizational document of the Company or any of its Subsidiaries or any law,
statute, rule, regulation, judgment, order, writ or decree of any Governmental
Entity (except for such violation of any law, statute, rule, regulation,
judgment, order, writ or decree of any Governmental Entity that would not,
singly or in the aggregate, result in a Material Adverse Effect). As used
herein, a “Repayment Event” means any event or condition which gives the holder
of any note, debenture or other evidence of indebtedness (or any person acting
on such holder’s behalf) the right to require the repurchase, redemption or
repayment of all or a portion of such indebtedness by the Company or any of its
Subsidiaries.

 

6



--------------------------------------------------------------------------------

(xviii) Absence of Labor Dispute. No labor dispute with the employees of the
Company or any of its Subsidiaries exists or, to the knowledge of the Company,
is imminent, which would result in a Material Adverse Effect.

(xix) Absence of Proceedings. Except as disclosed in the General Disclosure
Package and the Final Offering Memorandum, there is no action, suit, proceeding,
inquiry or investigation before or brought by any Governmental Entity now
pending or, to the knowledge of the Company, threatened, against or affecting
the Company or any of its Subsidiaries, which would reasonably be expected to
result in a Material Adverse Effect, or which would reasonably be expected to
materially and adversely affect their respective properties or assets or the
consummation of the transactions contemplated in the Convertible Note Hedge
Confirmations, the Warrant Transaction Confirmations or this Agreement or the
performance by the Company of its obligations under the Convertible Note Hedge
Confirmations, the Warrant Transaction Confirmations or this Agreement; and the
aggregate of all pending legal or governmental proceedings to which the Company
or any such Subsidiary is a party or of which any of their respective properties
or assets is the subject which are not described in the General Disclosure
Package and the Final Offering Memorandum, including ordinary routine litigation
incidental to the business, would not reasonably be expected to result in a
Material Adverse Effect.

(xx) Absence of Further Requirements. No filing with, or authorization,
approval, consent, license, order, registration, qualification or decree of, any
Governmental Entity is necessary or required for the performance by the Company
of its obligations hereunder, in connection with the offering, issuance or sale
of the Securities hereunder by the Company or the consummation by the Company of
the transactions contemplated by this Agreement or for the due execution,
delivery and performance by the Company of the Indenture, except such as have
been already obtained.

(xxi) Possession of Licenses and Permits. The Company and its Subsidiaries
possess such permits, licenses, approvals, consents and other authorizations
(collectively, “Governmental Licenses”) issued by the appropriate Governmental
Entities necessary to conduct the business now operated by them, except where
the failure so to possess would not, singly or in the aggregate, result in a
Material Adverse Effect. The Company and its Subsidiaries are in compliance with
the terms and conditions of all Governmental Licenses, except where the failure
so to comply would not, singly or in the aggregate, result in a Material Adverse
Effect. All of the Governmental Licenses are valid and in full force and effect,
except when the invalidity of such Governmental Licenses or the failure of such
Governmental Licenses to be in full force and effect would not, singly or in the
aggregate, result in a Material Adverse Effect. Neither the Company nor any of
its Subsidiaries has received any notice of proceedings relating to the
revocation or modification of any Governmental Licenses which, singly or in the
aggregate, if the subject of an unfavorable decision, ruling or finding, would
result in a Material Adverse Effect.

(xxii) Title to Property. The Company and its Subsidiaries have good and
marketable title to all real property owned by them and good title to all other
properties owned by them, in each case, free and clear of all mortgages,
pledges, liens, security interests, claims, restrictions or encumbrances of any
kind except such as (A) are described in the General Disclosure Package and the
Final Offering Memorandum, (B) liens for Taxes or governmental assessments,
charges or claims, the payment of which is not yet due or (C) do not, singly or
in the aggregate, materially affect the value of such property and do not
interfere with the use made and proposed to be made

 

7



--------------------------------------------------------------------------------

of such property by the Company or any of its Subsidiaries; and all of the
leases and subleases material to the business of the Company and its
Subsidiaries, considered as one enterprise, and under which the Company or any
of its Subsidiaries holds properties described in the General Disclosure Package
and the Final Offering Memorandum, are in full force and effect (except where
the failure of such leases and subleases to be in full force and effect would
not, singly or in the aggregate, result in a Material Adverse Effect), and
neither the Company nor any such Subsidiary has any notice of any material claim
of any sort that has been asserted by anyone adverse to the rights of the
Company or any subsidiary under any of the leases or subleases mentioned above,
or affecting or questioning the rights of the Company or such subsidiary to the
continued possession of the leased or subleased premises under any such lease or
sublease.

(xxiii) Possession of Intellectual Property. The Company and its Subsidiaries
own or possess, or can acquire on reasonable terms, adequate patents, patent
rights, licenses, inventions, copyrights, know-how (including trade secrets and
other unpatented and/or unpatentable proprietary or confidential information,
systems or procedures), trademarks, service marks, trade names or other
intellectual property (collectively, “Intellectual Property”) necessary to carry
on the business now operated by them, and neither the Company nor any of its
Subsidiaries has received any notice or is otherwise aware of any infringement
of or conflict with asserted rights of others with respect to any Intellectual
Property or of any facts or circumstances which would render any Intellectual
Property invalid or inadequate to protect the interest of the Company or any of
its Subsidiaries therein, and which infringement or conflict (if the subject of
any unfavorable decision, ruling or finding) or invalidity or inadequacy, singly
or in the aggregate, would result in a Material Adverse Effect.

(xxiv) Environmental Laws. Except as described in the General Disclosure Package
and the Final Offering Memorandum or would not, singly or in the aggregate,
result in a Material Adverse Effect, (A) neither the Company nor any of its
Subsidiaries is in violation of any federal, state, local or foreign statute,
law, rule, regulation, ordinance, code, policy or rule of common law or any
judicial or administrative interpretation thereof, including any judicial or
administrative order, consent, decree or judgment, relating to pollution or
protection of human health, the environment (including, without limitation,
ambient air, surface water, groundwater, land surface or subsurface strata) or
wildlife, including, without limitation, laws and regulations relating to the
release or threatened release of chemicals, pollutants, contaminants, wastes,
toxic substances, hazardous substances, petroleum or petroleum products,
asbestos-containing materials or mold (collectively, “Hazardous Materials”) or
to the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials (collectively, “Environmental
Laws”) (except for such violation of Environmental Laws that would not, singly
or in the aggregate, result in a Material Adverse Effect) (B) the Company and
its Subsidiaries have all permits, authorizations and approvals required under
any applicable Environmental Laws and are each in compliance with their
requirements (except where the lack of such permit, authorization or approval or
non-compliance would not, singly or in the aggregate, result in a Material
Adverse Effect), (C) there are no pending or, to the Company’s knowledge,
threatened administrative, regulatory or judicial actions, suits, demands,
demand letters, claims, liens, notices of noncompliance or violation,
investigation or proceedings relating to any Environmental Law against the
Company or any of its subsidiaries and (D) there are no events or circumstances
that would reasonably be expected to form the basis of an order for clean-up or
remediation, or an action, suit or proceeding by any private party or
Governmental Entity, against or affecting the Company or any of its subsidiaries
relating to Hazardous Materials or any Environmental Laws that would reasonably
be expected to result in a Material Adverse Effect.

 

8



--------------------------------------------------------------------------------

(xxv) Accounting Controls and Disclosure Controls. The Company and each of its
Subsidiaries maintain effective internal control over financial reporting (as
defined under Rule 13-a15 and 15d-15 under the 1934 Act Regulations) and a
system of internal accounting controls sufficient to provide reasonable
assurances that (A) transactions are executed in accordance with management’s
general or specific authorization; (B) transactions are recorded as necessary to
permit preparation of financial statements in conformity with GAAP and to
maintain accountability for assets; (C) access to assets is permitted only in
accordance with management’s general or specific authorization; and (D) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. Except as described in the General Disclosure Package and the Final
Offering Memorandum, since the end of the Company’s most recent audited fiscal
year, there has been (1) no material weakness in the Company’s internal control
over financial reporting (whether or not remediated) and (2) no change in the
Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting. The Company and each of its Subsidiaries
maintain an effective system of disclosure controls and procedures (as defined
in Rule 13a-15 and Rule 15d-15 under the 1934 Act Regulations) that are designed
to ensure that information required to be disclosed by the Company in the
reports that it files or submits under the 1934 Act is recorded, processed,
summarized and reported, within the time periods specified in the Commission’s
rules and forms, and is accumulated and communicated to the Company’s
management, including its principal executive officer or officers and principal
financial officer or officers, as appropriate, to allow timely decisions
regarding disclosure.

(xxvi) Compliance with the Sarbanes-Oxley Act. There is and has been no failure
on the part of the Company or any of the Company’s directors or officers, in
their capacities as such, to comply in all material respects with any provision
of the Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith, including Section 402 related to loans and Sections 302
and 906 related to certifications.

(xxvii) Payment of Taxes. All United States federal income tax returns of the
Company and its Subsidiaries required by law to be filed have been filed and all
taxes shown by such returns or otherwise assessed, which are due and payable,
have been paid, except assessments against which appeals have been or will be
promptly taken and as to which adequate reserves have been provided. No
assessment has been made against the Company in respect of United States federal
income tax returns of the Company through the fiscal year ended December 31,
2009. The Company and its subsidiaries have filed all other tax returns that are
required to have been filed by them pursuant to applicable foreign, state, local
or other law except insofar as the failure to file such returns would not result
in a Material Adverse Effect, and has paid all taxes due pursuant to such
returns or pursuant to any assessment received by the Company and its
subsidiaries, except for such taxes, if any, as are being contested in good
faith and as to which adequate reserves have been established by the Company.
The charges, accruals and reserves on the books of the Company in respect of any
income and corporation tax liability for any years not finally determined are
adequate to meet any assessments or re-assessments for additional income tax for
any years not finally determined, except to the extent of any inadequacy that
would not result in a Material Adverse Effect.

(xxviii) Insurance. The Company and its subsidiaries carry or are entitled to
the benefits of insurance, with financially sound and reputable insurers, in
such amounts and covering such risks as is sufficient for the Company’s business
as now conducted, and all such insurance is in full force and effect. To the
Company’s knowledge, neither the Company nor any of its Subsidiaries will be
unable (A) to renew its existing insurance coverage as and when such policies
expire or (B) to obtain comparable coverage from similar institutions as may be
necessary or appropriate to conduct its business as now conducted and at a cost
that would not result in a Material Adverse Effect.

 

9



--------------------------------------------------------------------------------

(xxix) Investment Company Act. The Company is not required, and upon the
issuance and sale of the Securities as herein contemplated and the application
of the net proceeds therefrom as described in the General Disclosure Package and
the Final Offering Memorandum will not be required, to register as an
“investment company” under the Investment Company Act of 1940, as amended (the
“1940 Act”).

(xxx) Absence of Manipulation. Neither the Company nor any affiliate controlled
by the Company has taken, nor will the Company or any affiliate of the Company
take, directly or indirectly, any action which is designed, or would be
expected, to cause or result in, or which has constitutes, the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Securities.

(xxxi) Foreign Corrupt Practices Act. None of the Company, any of its
Subsidiaries or, to the knowledge of the Company, any director, officer, agent,
employee, affiliate controlled by the Company or other person acting on behalf
of the Company or any of its subsidiaries (excluding the Initial Purchasers, in
their capacity as such, as to which no representation or warranty is made) is
aware of or has taken any action, directly or indirectly, that would result in a
violation by such persons of the Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder (the “FCPA”), including,
without limitation, making use of the mails or any means or instrumentality of
interstate commerce corruptly in furtherance of an offer, payment, promise to
pay or authorization of the payment of any money, or other property, gift,
promise to give, or authorization of the giving of anything of value to any
“foreign official” (as such term is defined in the FCPA) or any foreign
political party or official thereof or any candidate for foreign political
office, in contravention of the FCPA and the Company and, to the knowledge of
the Company, its affiliates controlled by the Company have conducted their
businesses in compliance with the FCPA and have instituted and maintain policies
and procedures designed to ensure, and which are reasonably expected to continue
to ensure, continued compliance therewith.

(xxxii) Money Laundering Laws. The operations of the Company and its
Subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any Governmental Entity (collectively, the “Money Laundering Laws”);
and no action, suit or proceeding by or before any Governmental Entity involving
the Company or any of its Subsidiaries with respect to the Money Laundering Laws
is pending or, to the best knowledge of the Company, threatened.

(xxxiii) OFAC. None of the Company, any of its Subsidiaries or, to the knowledge
of the Company, any director, officer, agent, employee, affiliate controlled by
the Company or other person acting on behalf of the Company or any of its
subsidiaries is currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”); and
the Company will not directly or indirectly use the proceeds of the sale of the
Securities, or lend, contribute or otherwise make available such proceeds to any
of its subsidiaries, joint venture partners or other person, for the purpose of
financing the activities of any person currently subject to any U.S. sanctions
administered by OFAC.

 

10



--------------------------------------------------------------------------------

(xxxiv) Statistical and Market-Related Data. Any statistical and market-related
data included in the General Disclosure Package or the Final Offering Memorandum
are based on or derived from sources that the Company believes, after reasonable
inquiry, to be reliable and accurate and, to the extent required, the Company
has obtained the written consent to the use of such data from such sources.

(b) Officer’s Certificates. Any certificate signed by any officer of the Company
or any of its subsidiaries delivered to the Representatives or to counsel for
the Initial Purchasers shall be deemed a representation and warranty by the
Company to each Initial Purchaser as to the matters covered thereby.

SECTION 2. Sale and Delivery to Initial Purchasers; Closing.

(a) Initial Securities. On the basis of the representations and warranties
herein contained and subject to the terms and conditions herein set forth, the
Company agrees to sell to each Initial Purchaser, severally and not jointly, and
each Initial Purchaser, severally and not jointly, agrees to purchase from the
Company, at the price set forth in Schedule A, the aggregate principal amount of
Initial Securities set forth in Schedule A, plus any additional principal amount
of Initial Securities which such Initial Purchaser may become obligated to
purchase pursuant to the provisions of Section 11 hereof, subject to such
adjustments as Merrill Lynch in its discretion shall make to ensure that any
sales or purchases are in authorized denominations.

(b) Option Securities. In addition, on the basis of the representations and
warranties herein contained and subject to the terms and conditions herein set
forth, the Company hereby grants an option to the Initial Purchasers, severally
and not jointly, to purchase the Option Securities, at the price set forth in
Schedule A. The option hereby granted will expire 30 days after the date hereof
and may be exercised in whole or in part from time to time only for the purpose
of covering overallotments made in connection with the offering and distribution
of the Initial Securities upon notice by the Representatives to the Company
setting forth the amount of Option Securities as to which the several Initial
Purchasers are then exercising the option and the time and date of payment and
delivery for such Option Securities. Any such time and date of delivery (a “Date
of Delivery”) shall be determined by the Representatives, but shall not be later
than seven full business days after the exercise of said option, nor in any
event prior to the Closing Time. If the option is exercised as to all or any
portion of the Option Securities, each of the Initial Purchasers, acting
severally and not jointly, will purchase that proportion of the total principal
amount of Option Securities then being purchased which the number of Initial
Securities set forth in Schedule A opposite the name of such Initial Purchaser
bears to the total principal amount of Initial Securities, subject in each case
to such adjustments as Merrill Lynch in its discretion shall make to ensure that
any sales or purchases are in authorized denominations.

(c) Payment. Payment of the purchase price for, and delivery of certificates
for, the Initial Securities shall be made at the offices of Shearman & Sterling
LLP, 599 Lexington Avenue, New York, New York 10022, or at such other place as
shall be agreed upon by the Representatives and the Company, at 9:00 A.M. (New
York City time) on the third (fourth, if the pricing occurs after 4:30 P.M. (New
York City time) on any given day) business day after the date hereof (unless
postponed in accordance with the provisions of Section 11), or such other time
not later than ten business days after such date as shall be agreed upon by the
Representatives and the Company (such time and date of payment and delivery
being herein called “Closing Time”).

In addition, in the event that any or all of the Option Securities are purchased
by the Initial Purchasers, payment of the purchase price for, and delivery of
certificates for, such Option Securities shall be made at the above-mentioned
offices, or at such other place as shall be agreed upon by the Representatives
and the Company, on each Date of Delivery as specified in the notice from the
Representatives to the Company.

 

11



--------------------------------------------------------------------------------

Payment shall be made to the Company by wire transfer of immediately available
funds to a bank account designated by the Company, against delivery to the
Representatives for the respective accounts of the Initial Purchasers of
certificates for the Securities to be purchased by them. It is understood that
each Initial Purchaser has authorized the Representatives, for its account, to
accept delivery of, receipt for, and make payment of the purchase price for, the
Initial Securities and the Option Securities, if any, which it has agreed to
purchase. Merrill Lynch, individually and not as representative of the Initial
Purchasers, may (but shall not be obligated to) make payment of the purchase
price for the Initial Securities or the Option Securities, if any, to be
purchased by any Initial Purchaser whose funds have not been received by the
Closing Time or the relevant Date of Delivery, as the case may be, but such
payment shall not relieve such Initial Purchaser from its obligations hereunder.

(d) Denominations; Registration. Certificates for the Initial Securities and the
Option Securities, if any, shall be in such denominations ($1,000 or integral
multiples thereof) and registered in such names as the Representatives may
request in writing at least one full business day before the Closing Time or the
relevant Date of Delivery, as the case may be. The Initial Securities and the
Option Securities, if any, will be made available for examination and packaging
by the Representatives in The City of New York not later than 10:00 A.M. (New
York City time) on the business day prior to the Closing Time or the relevant
Date of Delivery, as the case may be.

SECTION 3. Covenants of the Company. The Company covenants with each Initial
Purchaser as follows:

(a) Delivery of Offering Memorandum. The Company has delivered to each Initial
Purchaser, without charge, as many copies of the Preliminary Offering Memorandum
(as amended or supplemented) thereto and documents incorporated by reference
therein as such Initial Purchaser reasonably requested, and the Company hereby
consents to the use of such copies in connection with the transactions
contemplated by this Agreement. The Company will furnish to each Initial
Purchaser, without charge, such number of copies of the Final Offering
Memorandum thereto and documents incorporated by reference therein as such
Initial Purchaser may reasonably request.

(b) Notice and Effect of Material Events. If at any time prior to the completion
of resales of the Securities by the Initial Purchasers, any event shall occur or
condition shall exist as a result of which it is necessary, in the opinion of
counsel for the Initial Purchasers or for the Company, to amend or supplement
the General Disclosure Package or the Final Offering Memorandum in order that
the General Disclosure Package or the Final Offering Memorandum, as the case may
be, will not include any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein not misleading
in the light of the circumstances existing at the time it is delivered to a
Subsequent Purchaser, the Company will promptly (A) give the Representatives
notice of such event and (B) prepare any amendment or supplement as may be
necessary to correct such statement or omission and, a reasonable amount of time
prior to any proposed use or distribution, furnish the Representatives with
copies of any such amendment or supplement; provided that the Company shall not
use or distribute any such amendment or supplement to which the Representatives
or counsel for the Initial Purchasers shall object. The Company will furnish to
the Initial Purchasers such number of copies of such amendment or supplement as
the Initial Purchasers may reasonably request.

(c) Reporting Requirements. Until the completion of resales of the Securities by
the Initial Purchasers, the Company will file all documents required to be filed
with the Commission pursuant to the 1934 Act within the time periods required by
the 1934 Act and the 1934 Act Regulations. The Company

 

12



--------------------------------------------------------------------------------

has given the Representatives notice of any filings made pursuant to the 1934
Act or 1934 Act Regulations within 48 hours prior to the Applicable Time; the
Company will give the Representatives notice of its intention to make any such
filing from the Applicable Time to the Closing Time and will furnish the
Representatives with copies of any such documents a reasonable amount of time
prior to such proposed filing, as the case may be, and will not file or use any
such document to which the Representatives or counsel for the Initial Purchasers
shall reasonably object.

(d) Blue Sky Qualifications. The Company will use its best efforts, in
cooperation with the Initial Purchasers, to qualify the Securities for offering
and sale under the applicable securities laws of such states and other
jurisdictions (domestic or foreign) as the Representatives may designate and to
maintain such qualifications in effect so long as required to complete the
distribution of the Securities; provided, however, that the Company shall not be
obligated to file any general consent to service of process or to qualify as a
foreign corporation or as a dealer in securities in any jurisdiction in which it
is not so qualified or to subject itself to taxation in respect of doing
business in any jurisdiction in which it is not otherwise so subject.

(e) Use of Proceeds. The Company will use the net proceeds received by it from
the sale of the Securities in the manner specified in the General Disclosure
Package and the Final Offering Memorandum under “Use of Proceeds.”

(f) DTCC. The Company will cooperate with the Initial Purchasers and use its
best efforts to permit the offered Securities to be eligible for clearance and
settlement through the facilities of The Depository Trust & Clearing Corporation
(“DTCC”).

(g) Listing. The Company will use its best efforts to effect and maintain the
listing of the Common Stock issuable upon conversion of the Securities on the
Nasdaq Global Market or New York Stock Exchange.

(h) Restriction on Sale of Securities. During a period of 90 days from the date
of the Final Offering Memorandum, the Company will not, without the prior
written consent of Merrill Lynch, (i) directly or indirectly, offer, pledge,
sell, contract to sell, sell any option or contract to purchase, purchase any
option or contract to sell, grant any option, right or warrant to purchase or
otherwise transfer or dispose of any shares of Common Stock or any securities
convertible into or exercisable or exchangeable for Common Stock or file any
registration statement under the 1933 Act with respect to any of the foregoing
or (ii) enter into any swap or any other agreement or any transaction that
transfers, in whole or in part, directly or indirectly, the economic consequence
of ownership of the Common Stock, whether any such swap or transaction described
in clause (i) or (ii) above is to be settled by delivery of Common Stock or such
other securities, in cash or otherwise. The foregoing sentence shall not apply
to (A) the Securities to be sold hereunder, (B) any shares of Common Stock
issued by the Company upon the exercise of an option or warrant or the
conversion of a security outstanding on the date hereof and referred to in the
General Disclosure Package and the Final Offering Memorandum, (C) any shares of
Common Stock issued or options to purchase Common Stock granted pursuant to
existing employee benefit plans of the Company referred to in the General
Disclosure Package and the Final Offering Memorandum or as inducement grants
pursuant to the rules of the NASDAQ Stock Market, provided such grants are
subject to restrictions substantially similar to those set forth above (D) any
shares of Common Stock issued pursuant to any non-employee director stock plan
or dividend reinvestment plan referred to in the General Disclosure Package and
the Final Offering Memorandum, (E) the filing of any registration statement on
Form S-8 to register shares of common stock reserved for issuance under the
Company’s existing employee benefit plans or (F) during the last 60 days of such
90 day period, the issuance of shares of Common Stock which the Company may
issue or agree to issue in connection with the acquisition of one or more
businesses, products or technologies (whether by means of merger, stock purchase
or asset

 

13



--------------------------------------------------------------------------------

purchase), provided that such shares of common stock are subject to restrictions
substantially similar to those set forth above and provided, further, that the
aggregate number of shares of Common Stock issued or agreed to be issued in such
transactions in the aggregate shall not exceed five percent (5%) of the
Company’s outstanding Common Stock as of the Closing Time.

SECTION 4. Payment of Expenses.

(a) Expenses. The Company will pay or cause to be paid all expenses incident to
the performance of its obligations under this Agreement, including
(i) preparation, issuance and delivery of the Securities to the Initial
Purchasers and the Common Stock issuable upon conversion thereof and any charges
of DTCC in connection therewith, (ii) the fees and disbursements of the
Company’s counsel, accountants and other advisors, (iii) the qualification of
the Securities under securities laws in accordance with the provisions of
Section 3(d) hereof, including filing fees and the reasonable fees and
disbursements of counsel for the Initial Purchasers in connection therewith and
in connection with the preparation of the Blue Sky Survey and any supplement
thereto, (iv) the preparation, printing and delivery to the Initial Purchasers
of copies of each Preliminary Offering Memorandum, any Issuer Written
Information, the Final Term Sheet and the Final Offering Memorandum and any
amendments or supplements thereto and any costs associated with electronic
delivery of any of the foregoing by the Initial Purchasers to investors, (v) all
fees and expenses of the Trustee and any expenses of any transfer agent or
registrar for the Securities or the Common Stock issuable upon conversion of the
Securities, (vi) the costs and expenses of the Company relating to investor
presentations on any “road show” undertaken in connection with the marketing of
the Securities, including without limitation, expenses associated with the
production of road show slides and graphics, fees and expenses of any
consultants engaged in connection with the road show presentations, travel and
lodging expenses of the representatives and officers of the Company and any such
consultants, and the cost of aircraft and other transportation chartered in
connection with the road show, (vii) the fees and expenses incurred in
connection with the listing of the Common Stock issuable upon conversion of the
Securities on the Nasdaq Global Market and (viii) the costs and expenses
(including, without limitation, any damages or other amounts payable in
connection with legal or contractual liability) associated with the reforming of
any contracts for sale of the Securities made by the Initial Purchasers caused
by a breach of the representation contained in the first sentence of
Section 1(a)(iii).

(b) Termination of Agreement. If this Agreement is terminated by the
Representatives in accordance with the provisions of Section 5, Section 10(a)(i)
or (iii) or Section 11 hereof, the Company shall reimburse the Initial
Purchasers for all of their reasonable out-of-pocket expenses, including the
reasonable fees and disbursements of counsel for the Initial Purchasers. In the
case of termination by the Representatives in accordance with the provisions of
Section 11, the Company shall have no obligation to reimburse a defaulting
Initial Purchaser pursuant to this Section 4(b).

SECTION 5. Conditions of Initial Purchasers’ Obligations. The obligations of the
several Initial Purchasers hereunder are subject to the accuracy of the
representations and warranties of the Company contained herein or in
certificates of any officer of the Company or any of its subsidiaries, to the
performance by the Company of its covenants and other obligations hereunder, and
to the following further conditions:

(a) Opinion of Counsel for Company. At the Closing Time, the Representatives
shall have received an opinion, dated the Closing Time, of Crowell & Moring LLP,
counsel for the Company, in form and substance satisfactory to counsel for the
Initial Purchasers, together with signed or reproduced copies of such letter for
each of the other Initial Purchasers to the effect set forth in Exhibit A - 1
hereto. In giving such opinion, such counsel may rely, as to all matters
governed by the laws of jurisdictions other than the law of the State of New
York and the federal securities laws of the United States, upon the opinions of
counsel satisfactory to the Representatives.

 

14



--------------------------------------------------------------------------------

(b) Opinion of Local Counsel for Company. At the Closing Time, the
Representatives shall have received an opinion, dated the Closing Time, of
Murtha Cullina LLP, counsel for the Company, in form and substance satisfactory
to counsel for the Initial Purchasers, together with signed or reproduced copies
of such letter for each of the other Initial Purchasers to the effect set forth
in Exhibit A - 2 hereto. In giving such opinion, such counsel may rely, as to
all matters governed by the laws of jurisdictions other than the law of the
State of Connecticut and the federal securities laws of the United States, upon
the opinions of counsel satisfactory to the Representatives.

(c) Opinion of Chief Legal Counsel of Company. At the Closing Time, the
Representatives shall have received an opinion, dated the Closing Time, of
Candace Clark, Senior Vice President and Chief Legal Counsel of the Company, in
form and substance satisfactory to counsel for the Initial Purchasers, together
with signed or reproduced copies of such letter for each of the other Initial
Purchasers to the effect set forth in Exhibit A - 3 hereto.

(d) Opinion of Counsel for Initial Purchasers. At the Closing Time, the
Representatives shall have received an opinion, dated the Closing Time, of
Shearman & Sterling LLP, counsel for the Initial Purchasers, together with
signed or reproduced copies of such letter for each of the other Initial
Purchasers in form and substance satisfactory to the Representatives. In giving
such opinion such counsel may rely, as to all matters governed by the laws of
jurisdictions other than the law of the State of New York and the federal
securities laws of the United States, upon the opinions of counsel satisfactory
to the Representatives. Such counsel may also state that, insofar as such
opinion involves factual matters, they have relied, to the extent they deem
proper, upon certificates of officers and other representatives of the Company
and its subsidiaries and certificates of public officials.

(e) Officers’ Certificate. At the Closing Time, there shall not have been, since
the date hereof or since the respective dates as of which information is given
in the General Disclosure Package or the Final Offering Memorandum, any material
adverse change in the condition, financial or otherwise, or in the earnings,
business affairs or business prospects of the Company and its subsidiaries
considered as one enterprise, whether or not arising in the ordinary course of
business, and the Representatives shall have received a certificate of the Chief
Executive Officer/President of the Company and of the chief financial or chief
accounting officer of the Company, dated the Closing Time, to the effect that
(i) there has been no such material adverse change, (ii) the representations and
warranties of the Company in this Agreement are true and correct with the same
force and effect as though expressly made at and as of the Closing Time and
(iii) the Company has complied with all agreements and satisfied all conditions
on its part to be performed or satisfied at or prior to the Closing Time.

(f) Accountant’s Comfort Letter. At the time of the execution of this Agreement,
the Representatives shall have received from KPMG LLP a letter, dated such date,
in form and substance satisfactory to the Representatives, together with signed
or reproduced copies of such letter for each of the other Initial Purchasers
containing statements and information of the type ordinarily included in
accountants’ “comfort letters” to underwriters with respect to the financial
statements and certain financial information contained in the Offering
Memorandum.

(g) Bring-down Comfort Letter. At the Closing Time, the Representatives shall
have received from KPMG LLP a letter, dated as of the Closing Time, to the
effect that they reaffirm the statements made in the letter furnished pursuant
to subsection (f) of this Section, except that the specified date referred to
shall be a date not more than three business days prior to the Closing Time.

 

15



--------------------------------------------------------------------------------

(h) Approval of Listing. At the Closing Time, the Common Stock issuable upon
conversion of the Securities shall have been approved for listing on the Nasdaq
Global Market, subject only to official notice of issuance.

(i) Lock-up Agreements. At the date of this Agreement, the Representatives shall
have received an agreement substantially in the form of Exhibit B hereto signed
by the persons listed on Schedule E hereto.

(j) Maintenance of Rating. Since the execution of this Agreement, there shall
not have been any decrease in or withdrawal of the rating of any securities of
the Company or any of its subsidiaries by any “nationally recognized statistical
rating organization” (as such term is defined in Section 3(a)(62) of the 1934
Act) or any notice given of any intended or potential decrease in or withdrawal
of any such rating or of a possible change in any such rating that does not
indicate the direction of the possible change.

(k) Execution and Delivery of Certain Transaction Documents. At or prior to the
Closing Time, the Company shall have executed and delivered the Convertible Note
Hedge Confirmations and the Warrant Transaction Confirmations, each in a form
satisfactory to the Representatives.

(l) Conditions to Purchase of Option Securities. In the event that the Initial
Purchasers exercise their option provided in Section 2(b) hereof to purchase all
or any portion of the Option Securities, the representations and warranties of
the Company contained herein and the statements in any certificates furnished by
the Company and any of its subsidiaries hereunder shall be true and correct as
of each Date of Delivery and, at the relevant Date of Delivery, the
Representatives shall have received:

(i) Officers’ Certificate. A certificate, dated such Date of Delivery, of the
President or a Vice President of the Company and of the chief financial or chief
accounting officer of the Company confirming that the certificate delivered at
the Closing Time pursuant to Section 5(d) hereof remains true and correct as of
such Date of Delivery.

(ii) Opinion of Counsel for Company. If requested by the Representatives, an
opinion of Crowell & Moring LLP, counsel for the Company, in form and substance
satisfactory to counsel for the Initial Purchasers, dated such Date of Delivery,
relating to the Option Securities to be purchased on such Date of Delivery and
otherwise to the same effect as the opinion required by Section 5(a) hereof.

(iii) Opinion of Local Counsel for Company. If requested by the Representatives,
an opinion of Murtha Cullina LLP, counsel for the Company, in form and substance
satisfactory to counsel for the Initial Purchasers, dated such Date of Delivery,
relating to the Option Securities to be purchased on such Date of Delivery and
otherwise to the same effect as the opinion required by Section 5(b) hereof.

(iv) Opinion of Chief Legal Counsel of Company. If requested by the
Representatives, an opinion of Candace Clark, Senior Vice President and Chief
Legal Counsel of the Company, in form and substance satisfactory to counsel for
the Initial Purchasers, dated such Date of Delivery, relating to the Option
Securities to be purchased on such Date of Delivery and otherwise to the same
effect as the opinion required by Section 5(c) hereof.

(v) Opinion of Counsel for Initial Purchasers. If requested by the
Representatives, an opinion of Shearman & Sterling LLP, counsel for the Initial
Purchasers, dated such Date of Delivery, relating to the Option Securities to be
purchased on such Date of Delivery and otherwise to the same effect as the
opinion required by Section 5(d) hereof.

 

16



--------------------------------------------------------------------------------

(vi) Bring-down Comfort Letter. If requested by the Representatives, a letter
from KPMG LLP, in form and substance satisfactory to the Representatives and
dated such Date of Delivery, substantially in the same form and substance as the
letter furnished to the Representatives pursuant to Section 5(g) hereof, except
that the “specified date” in the letter furnished pursuant to this paragraph
shall be a date not more than three business days prior to such Date of
Delivery.

(m) Additional Documents. At the Closing Time and at each Date of Delivery (if
any), counsel for the Initial Purchasers shall have been furnished with such
documents and opinions as they may require for the purpose of enabling them to
pass upon the issuance and sale of the Securities as herein contemplated, or in
order to evidence the accuracy of any of the representations or warranties, or
the fulfillment of any of the conditions, herein contained; and all proceedings
taken by the Company in connection with the issuance and sale of the Securities
as herein contemplated shall be satisfactory in form and substance to the
Representatives and counsel for the Initial Purchasers.

(n) Termination of Agreement. If any condition specified in this Section shall
not have been fulfilled when and as required to be fulfilled, this Agreement,
or, in the case of any condition to the purchase of Option Securities on a Date
of Delivery which is after the Closing Time, the obligations of the several
Initial Purchasers to purchase the relevant Option Securities, may be terminated
by the Representatives by notice to the Company at any time at or prior to
Closing Time or such Date of Delivery, as the case may be, and such termination
shall be without liability of any party to any other party except as provided in
Section 4 and except that Sections 1, 7, 8, 9, 14, 15 and 16 shall survive any
such termination and remain in full force and effect.

SECTION 6. Subsequent Offers and Resales of the Securities.

(a) Offer and Sale Procedures. Each of the Initial Purchasers and the Company
hereby establish and agree to observe the following procedures in connection
with the offer and sale of the Securities:

(i) Offers and Sales. Offers and sales of the Securities shall be made to such
persons and in such manner as is contemplated by the Offering Memorandum. Each
Initial Purchaser severally agrees that it will not offer, sell or deliver any
of the Securities in any jurisdiction outside the United States except under
circumstances that will result in compliance with the applicable laws thereof,
and that it will take at its own expense whatever action is required to permit
its purchase and resale of the Securities in such jurisdictions. The Company has
not entered into any contractual arrangement, other than this Agreement, with
respect to the offering and sale of the Securities or the Common Stock issuable
upon conversion of the Securities and the Company will not enter into any such
arrangement except as contemplated thereby.

(ii) No General Solicitation. No general solicitation or general advertising
(within the meaning of Rule 502(c) under the 1933 Act Regulations) will be used
in the United States in connection with the offering or sale of the Securities.

(iii) Legends. Each of the Securities will bear, to the extent applicable, the
legend contained in “Notice to Investors” in the General Disclosure Package and
the Final Offering Memorandum for the time period and upon the other terms
stated therein.

 

17



--------------------------------------------------------------------------------

(iv) Minimum Principal Amount. No sale of the Securities to any one Subsequent
Purchaser will be for less than U.S. $1,000 principal amount and no Security
will be issued in a smaller principal amount. If the Subsequent Purchaser is a
non-bank fiduciary acting on behalf of others, each person for whom it is acting
must purchase at least U.S. $1,000 principal amount of the Securities.

(b) Covenants of the Company. The Company covenants with each Initial Purchaser
as follows:

(i) Integration. The Company agrees that it will not and will cause its
affiliates controlled by the Company not to, directly or indirectly, solicit any
offer to buy, sell or make any offer or sale of, or otherwise negotiate in
respect of, securities of the Company of any class if, as a result of the
doctrine of “integration” referred to in Rule 502 under the 1933 Act
Regulations, such offer or sale would render invalid (for the purpose of (i) the
sale of the offered Securities by the Company to the Initial Purchasers,
(ii) the resale of the offered Securities by the Initial Purchasers to
Subsequent Purchasers or (iii) the resale of the offered Securities by such
Subsequent Purchasers to others) the exemption from the registration
requirements of the 1933 Act provided by Section 4(2) thereof or by Rule 144A
thereunder or otherwise.

(ii) Rule 144A Information. The Company agrees that, in order to render the
offered Securities eligible for resale pursuant to Rule 144A, while any of the
offered Securities remain outstanding, it will make available, upon request, to
any holder of offered Securities or prospective purchasers of Securities the
information specified in Rule 144A(d)(4), unless the Company furnishes
information to the Commission pursuant to Section 13 or 15(d) of the 1934 Act.

(iii) Restriction on Repurchases. Until the expiration of one year after the
original issuance of the offered Securities, the Company will not, and will
cause its affiliates controlled by the Company not to, resell any offered
Securities which are “restricted securities” (as such term is defined under
Rule 144(a)(3)), whether as beneficial owner or otherwise (except as agent
acting as a securities broker on behalf of and for the account of customers in
the ordinary course of business in unsolicited broker’s transactions).

(c) Representations, Warranties and Agreements of the Initial Purchasers. Each
Initial Purchaser severally and not jointly represents and warrants to, and
agrees with, the Company that it is a “Qualified Institutional Buyer” within the
meaning of Rule 144A under the 1933 Act Regulations and an “accredited investor”
within the meaning of Rule 501(a) under the 1933 Act Regulations. Each Initial
Purchaser understands that the offered Securities have not been and will not be
registered under the 1933 Act and may not be offered or sold within the United
States except pursuant to an exemption from, or in a transaction not subject to,
the registration requirements of the 1933 Act. Each Initial Purchaser severally
represents and agrees that it has not offered or sold, and will not offer or
sell, any offered Securities constituting part of its allotment within the
United States except in accordance with Rule 144A or another applicable
exemption from the registration requirements of the 1933 Act. Accordingly,
neither it nor any person acting on its behalf has made or will make offers or
sales of the Securities in the United States by means of any form of general
solicitation or general advertising (within the meaning of Regulation D) in the
United States. Each Initial Purchaser will take reasonable steps to inform, and
cause each of its affiliates (as such term is defined in Rule 501(b) under the
1933 Act Regulations (each, an “Affiliate”)) to take reasonable steps to inform,
persons acquiring Securities from such Initial Purchaser or Affiliate, as the
case may be, in the United States that the Securities (A) have not been and will
not be registered under the 1933 Act, (B) are being sold to them without
registration under the 1933 Act in reliance on Rule 144A or in accordance with
another exemption from registration under the 1933 Act, as the case may be, and
(C) may not be offered, sold or otherwise transferred except (1) to the Company,

 

18



--------------------------------------------------------------------------------

(2) outside the United States in accordance with Regulation S or (3) inside the
United States in accordance with (x) Rule 144A to a person whom the seller
reasonably believes is a Qualified Institutional Buyer that is purchasing such
Securities for its own account or for the account of a Qualified Institutional
Buyer to whom notice is given that the offer, sale or transfer is being made in
reliance on Rule 144A or (y) pursuant to another available exemption from
registration under the 1933 Act.

SECTION 7. Indemnification.

(a) Indemnification of Initial Purchasers. The Company agrees to indemnify and
hold harmless each Initial Purchaser, its Affiliates, its selling agents and
each person, if any, who controls any Initial Purchaser within the meaning of
Section 15 of the 1933 Act or Section 20 of the 1934 Act as follows:

(i) against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, arising out of any untrue statement or alleged untrue statement of
a material fact included in any Preliminary Offering Memorandum, the Final
Offering Memorandum, the information contained in the Final Term Sheet, any
Issuer Written Information or any other written information used by or on behalf
of the Company that has been previously reviewed and approved for distribution
by the Company in connection with the offer or sale of the Securities (or any
amendment or supplement to the foregoing) or the omission or alleged omission
therefrom of a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading;

(ii) against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, to the extent of the aggregate amount paid in settlement of any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or of any claim whatsoever based upon any such
untrue statement or omission, or any such alleged untrue statement or omission;
provided that (subject to Section 7(d) below) any such settlement is effected
with the written consent of the Company;

(iii) against any and all expense whatsoever, as incurred (including the fees
and disbursements of counsel chosen by Merrill Lynch), reasonably incurred in
investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue statement or
omission, or any such alleged untrue statement or omission, to the extent that
any such expense is not paid under (i) or (ii) above;

provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made in any
Preliminary Offering Memorandum, the Final Offering Memorandum or the
information contained in the Final Term Sheet (or any amendment or supplement to
the foregoing) in reliance upon and in conformity with the Initial Purchaser
Information.

(b) Indemnification of Company, Directors and Officers. Each Initial Purchaser
severally and not jointly agrees to indemnify and hold harmless the Company, its
directors, its officers and each person, if any, who controls the Company within
the meaning of Section 15 of the 1933 Act or Section 20 of the 1934 Act, against
any and all loss, liability, claim, damage and expense described in the
indemnity contained in subsection (a) of this Section, as incurred, but only
with respect to untrue statements or omissions, or alleged untrue statements or
omissions, made in any Preliminary Offering Memorandum, the Final Offering
Memorandum or the information contained in the Final Term Sheet (or any
amendment or supplement to the foregoing) in reliance upon and in conformity
with the Initial Purchaser Information.

 

19



--------------------------------------------------------------------------------

(c) Actions against Parties; Notification. Each indemnified party shall give
notice as promptly as reasonably practicable to each indemnifying party of any
action commenced against it in respect of which indemnity may be sought
hereunder, but failure to so notify an indemnifying party shall not relieve such
indemnifying party from any liability hereunder to the extent it is not
materially prejudiced as a result thereof and in any event shall not relieve it
from any liability which it may have otherwise than on account of this indemnity
agreement. In the case of parties indemnified pursuant to Section 7(a) above,
counsel to the indemnified parties shall be selected by Merrill Lynch, and, in
the case of parties indemnified pursuant to Section 7(b) above, counsel to the
indemnified parties shall be selected by the Company. An indemnifying party may
participate at its own expense in the defense of any such action; provided,
however, that counsel to the indemnifying party shall not (except with the
consent of the indemnified party) also be counsel to the indemnified party. In
no event shall the indemnifying parties be liable for fees and expenses of more
than one counsel (in addition to any local counsel) separate from their own
counsel for all indemnified parties in connection with any one action or
separate but similar or related actions in the same jurisdiction arising out of
the same general allegations or circumstances. No indemnifying party shall,
without the prior written consent of the indemnified parties, settle or
compromise or consent to the entry of any judgment with respect to any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or any claim whatsoever in respect of which
indemnification or contribution could be sought under this Section 7 or
Section 8 hereof (whether or not the indemnified parties are actual or potential
parties thereto), unless such settlement, compromise or consent (i) includes an
unconditional release of each indemnified party from all liability arising out
of such litigation, investigation, proceeding or claim and (ii) does not include
a statement as to or an admission of fault, culpability or a failure to act by
or on behalf of any indemnified party.

(d) Settlement without Consent if Failure to Reimburse. If at any time an
indemnified party shall have requested an indemnifying party to reimburse the
indemnified party for fees and expenses of counsel, such indemnifying party
agrees that it shall be liable for any settlement of the nature contemplated by
Section 7(a)(ii) effected without its written consent if (i) such settlement is
entered into more than 45 days after receipt by such indemnifying party of the
aforesaid request, (ii) such indemnifying party shall have received notice of
the terms of such settlement at least 30 days prior to such settlement being
entered into and (iii) such indemnifying party shall not have reimbursed such
indemnified party in accordance with such request prior to the date of such
settlement.

SECTION 8. Contribution. If the indemnification provided for in Section 7 hereof
is for any reason unavailable to or insufficient to hold harmless an indemnified
party in respect of any losses, liabilities, claims, damages or expenses
referred to therein, then each indemnifying party shall contribute to the
aggregate amount of such losses, liabilities, claims, damages and expenses
incurred by such indemnified party, as incurred, (i) in such proportion as is
appropriate to reflect the relative benefits received by the Company, on the one
hand, and the Initial Purchasers, on the other hand, from the offering of the
Securities pursuant to this Agreement or (ii) if the allocation provided by
clause (i) is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause
(i) above but also the relative fault of the Company, on the one hand, and of
the Initial Purchasers, on the other hand, in connection with the statements or
omissions which resulted in such losses, liabilities, claims, damages or
expenses, as well as any other relevant equitable considerations.

The relative benefits received by the Company, on the one hand, and the Initial
Purchasers, on the other hand, in connection with the offering of the Securities
pursuant to this Agreement shall be deemed to be in the same respective
proportions as the total net proceeds from the offering of the Securities
pursuant to this Agreement (before deducting expenses) received by the Company,
on the one hand, and the total underwriting discount received by the Initial
Purchasers, on the other hand, bear to the aggregate initial offering price of
the Securities as set forth on the cover of the Final Offering Memorandum.

 

20



--------------------------------------------------------------------------------

The relative fault of the Company, on the one hand, and the Initial Purchasers,
on the other hand, shall be determined by reference to, among other things,
whether any such untrue or alleged untrue statement of a material fact or
omission or alleged omission to state a material fact relates to information
supplied by the Company or by the Initial Purchasers and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission.

The Company and the Initial Purchasers agree that it would not be just and
equitable if contribution pursuant to this Section 8 were determined by pro rata
allocation (even if the Initial Purchasers were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to above in this Section 8. The aggregate
amount of losses, liabilities, claims, damages and expenses incurred by an
indemnified party and referred to above in this Section 8 shall be deemed to
include any legal or other expenses reasonably incurred by such indemnified
party in investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue or alleged untrue
statement or omission or alleged omission.

Notwithstanding the provisions of this Section 8, no Initial Purchaser shall be
required to contribute any amount in excess of the amount by which the total
price at which the Securities purchased and sold by it hereunder exceeds the
amount of any damages which such Initial Purchaser has otherwise been required
to pay by reason of such untrue or alleged untrue statement or omission or
alleged omission.

No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the 1933 Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation.

For purposes of this Section 8, each person, if any, who controls an Initial
Purchaser within the meaning of Section 15 of the 1933 Act or Section 20 of the
1934 Act and each Initial Purchaser’s Affiliates and selling agents shall have
the same rights to contribution as such Initial Purchaser, and each director of
the Company, each officer of the Company, and each person, if any, who controls
the Company within the meaning of Section 15 of the 1933 Act or Section 20 of
the 1934 Act shall have the same rights to contribution as the Company. The
Initial Purchasers’ respective obligations to contribute pursuant to this
Section 8 are several in proportion to the aggregate principal amount of Initial
Securities set forth opposite their respective names in Schedule A hereto and
not joint.

SECTION 9. Representations, Warranties and Agreements to Survive. All
representations, warranties and agreements contained in this Agreement or in
certificates of officers of the Company or any of its subsidiaries submitted
pursuant hereto, shall remain operative and in full force and effect regardless
of (i) any investigation made by or on behalf of any Initial Purchaser or its
Affiliates or selling agents, any person controlling any Initial Purchaser, its
officers or directors or any person controlling the Company and (ii) delivery of
and payment for the Securities.

SECTION 10. Termination of Agreement.

(a) Termination. The Representatives, in their absolute discretion, may
terminate this Agreement without liability to the Company, by notice to the
Company, at any time at or prior to the Closing Time (i) if there has been,
since the time of execution of this Agreement or since the respective dates as
of which information is given in the General Disclosure Package or the Final
Offering Memorandum, any material adverse change in the condition, financial or
otherwise, or in the earnings, business affairs or business prospects of the
Company and its subsidiaries considered as one enterprise, whether or not
arising in the ordinary course of business, or (ii) if there has occurred any
material adverse

 

21



--------------------------------------------------------------------------------

change in the financial markets in the United States or the international
financial markets, any outbreak of hostilities or escalation thereof or other
calamity or crisis or any change or development involving a prospective change
in national or international political, financial or economic conditions, in
each case the effect of which is such as to make it, in the judgment of the
Representatives, impracticable or inadvisable to proceed with the completion of
the offering or to enforce contracts for the sale of the Securities, or (iii) if
trading in any securities of the Company has been suspended or materially
limited by the Commission or the Nasdaq Global Market, or (iv) if trading
generally on the New York Stock Exchange or in the Nasdaq Global Market has been
suspended or materially limited, or minimum or maximum prices for trading have
been fixed, or maximum ranges for prices have been required, by any of said
exchanges or by order of the Commission, the Financial Industry Regulatory
Authority (FINRA) or any other governmental authority, or (v) a material
disruption has occurred in commercial banking or securities settlement or
clearance services in the United States, or (vi) if a banking moratorium has
been declared by either Federal or New York authorities.

(b) Liabilities. If this Agreement is terminated pursuant to this Section, such
termination shall be without liability of any party to any other party except as
provided in Section 4 hereof, and provided further that Sections 1, 6(c), 7, 8,
9, 14, 15 and 16 shall survive such termination and remain in full force and
effect.

SECTION 11. Default by One or More of the Initial Purchasers. If one or more of
the Initial Purchasers shall fail at the Closing Time or a Date of Delivery to
purchase the Securities which it or they are obligated to purchase under this
Agreement (the “Defaulted Securities”), the Representatives shall have the
right, within 24 hours thereafter, to make arrangements for one or more of the
non-defaulting Initial Purchasers, or any other initial purchasers, to purchase
all, but not less than all, of the Defaulted Securities in such amounts as may
be agreed upon and upon the terms herein set forth; if, however, the
Representatives shall not have completed such arrangements within such 24-hour
period, then:

(i) if the number of Defaulted Securities does not exceed 10% of the aggregate
principal amount of the Securities to be purchased on such date, each of the
non-defaulting Initial Purchasers shall be obligated, severally and not jointly,
to purchase the full amount thereof in the proportions that their respective
underwriting obligations hereunder bear to the underwriting obligations of all
non-defaulting Initial Purchasers, or

(ii) if the number of Defaulted Securities exceeds 10% of the aggregate
principal amount of the Securities to be purchased on such date, this Agreement
or, with respect to any Date of Delivery which occurs after the Closing Time,
the obligation of the Initial Purchasers to purchase, and the Company to sell,
the Option Securities to be purchased and sold on such Date of Delivery, shall
terminate without liability on the part of any non-defaulting Initial Purchaser.

No action taken pursuant to this Section shall relieve any defaulting Initial
Purchaser from liability in respect of its default.

In the event of any such default which does not result in a termination of this
Agreement or, in the case of a Date of Delivery which is after the Closing Time,
which does not result in a termination of the obligation of the Initial
Purchasers to purchase and the Company to sell the relevant Option Securities,
as the case may be, either the (i) Representatives or (ii) the Company shall
have the right to postpone Closing Time or the relevant Date of Delivery, as the
case may be, for a period not exceeding seven days in order to effect any
required changes in the General Disclosure Package or the Final Offering
Memorandum or in any other documents or arrangements. As used herein, the term
“Initial Purchaser” includes any person substituted for an Initial Purchaser
under this Section 11.

 

22



--------------------------------------------------------------------------------

SECTION 12. Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given if mailed or transmitted by
any standard form of telecommunication. Notices to the Initial Purchasers shall
be directed to Merrill Lynch at One Bryant Park, New York, New York 10036,
attention of Syndicate Department, with a copy to ECM Legal; notices to the
Company shall be directed to it at 1332 Blue Hills Avenue, Bloomfield,
Connecticut 06002, attention of Robert Starr, Vice President and Treasurer.

SECTION 13. No Advisory or Fiduciary Relationship. The Company acknowledges and
agrees that (a) the purchase and sale of the Securities pursuant to this
Agreement, including the determination of the initial offering price of the
Securities and any related discounts and commissions, is an arm’s-length
commercial transaction between the Company, on the one hand, and the several
Initial Purchasers, on the other hand, (b) in connection with the offering of
the Securities and the process leading thereto, each Initial Purchaser is and
has been acting solely as a principal and is not the agent or fiduciary of the
Company, any of its subsidiaries or their respective stockholders, creditors,
employees or any other party, (c) no Initial Purchaser has assumed or will
assume an advisory or fiduciary responsibility in favor of the Company with
respect to the offering of the Securities or the process leading thereto
(irrespective of whether such Initial Purchaser has advised or is currently
advising the Company or any of its subsidiaries on other matters) and no Initial
Purchaser has any obligation to the Company with respect to the offering of the
Securities except the obligations expressly set forth in this Agreement, (d) the
Initial Purchasers and their respective affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Company and (e) the Initial Purchasers have not provided any legal, accounting,
regulatory or tax advice with respect to the offering of the Securities and the
Company has consulted its own respective legal, accounting, regulatory and tax
advisors to the extent it deemed appropriate.

SECTION 14. Parties. This Agreement shall each inure to the benefit of and be
binding upon the Initial Purchasers and the Company and their respective
successors. Nothing expressed or mentioned in this Agreement is intended or
shall be construed to give any person, firm or corporation, other than the
Initial Purchasers and the Company and their respective successors and the
controlling persons and officers and directors referred to in Sections 7 and 8
and their heirs and legal representatives, any legal or equitable right, remedy
or claim under or in respect of this Agreement or any provision herein
contained. This Agreement and all conditions and provisions hereof are intended
to be for the sole and exclusive benefit of the Initial Purchasers and the
Company and their respective successors, and said controlling persons and
officers and directors and their heirs and legal representatives, and for the
benefit of no other person, firm or corporation. No purchaser of Securities from
any Initial Purchaser shall be deemed to be a successor by reason merely of such
purchase.

SECTION 15. Trial by Jury. The Company (on its behalf and, to the extent
permitted by applicable law, on behalf of its stockholders and affiliates) and
each of the Initial Purchasers hereby irrevocably waives, to the fullest extent
permitted by applicable law, any and all right to trial by jury in any legal
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby.

SECTION 16. GOVERNING LAW. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE
ARISING UNDER OR RELATED TO THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF, THE STATE OF NEW YORK WITHOUT REGARD TO ITS
CHOICE OF LAW PROVISIONS.

SECTION 17. TIME. TIME SHALL BE OF THE ESSENCE OF THIS AGREEMENT. EXCEPT AS
OTHERWISE SET FORTH HEREIN, SPECIFIED TIMES OF DAY REFER TO NEW YORK CITY TIME.

 

23



--------------------------------------------------------------------------------

SECTION 18. Partial Unenforceability. The invalidity or unenforceability of any
Section, paragraph or provision of this Agreement shall not affect the validity
or enforceability of any other Section, paragraph or provision hereof. If any
Section, paragraph or provision of this Agreement is for any reason determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable.

SECTION 19. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same Agreement.

SECTION 20. Effect of Headings. The Section headings herein are for convenience
only and shall not affect the construction hereof.

 

24



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement among
the Initial Purchasers and the Company in accordance with its terms.

 

Very truly yours, KAMAN CORPORATION By   /s/ William C. Denninger   Name:  
William C. Denninger   Title:  

Senior Vice President &

Chief Financial Officer

 

CONFIRMED AND ACCEPTED,

as of the date first above written:

MERRILL LYNCH, PIERCE, FENNER &
SMITH INCORPORATED

By   /s/ David Iwan   Authorized Signatory RBS SECURITIES INC. By   /s/ Robert
Hammer   Authorized Signatory        Robert Hammer        Head of Equity and
Structured Retail

For themselves and as Representatives of the other Initial Purchasers named in
Schedule A hereto.

 

25



--------------------------------------------------------------------------------

SCHEDULE A

The initial offering price of the Securities shall be 100% of the principal
amount thereof, plus accrued interest, if any, from the date of issuance.

The purchase price to be paid by the Initial Purchasers for the Securities shall
be 97% of the principal amount thereof.

The interest rate on the Securities shall be 3.25% per annum.

 

Name of Initial Purchaser

   Principal
Amount of
Securities  

Merrill Lynch, Pierce, Fenner & Smith Incorporated

   $ 65,000,000   

RBS Securities Inc.

   $ 20,000,000   

J.P. Morgan Securities LLC

   $ 7,000,000   

Stifel, Nicolaus & Company, Incorporated

   $ 2,000,000   

CJS Securities, Inc.

   $ 2,000,000   

Sidoti & Company, LLC

   $ 2,000,000   

Stephens Inc.

   $ 2,000,000            

Total

   $ 100,000,000           

 

Sch A - 1



--------------------------------------------------------------------------------

SCHEDULE B

Final Term Sheet

Pricing term sheet dated November 15, 2010

to Preliminary Offering Memorandum dated November 15, 2010

(the “Preliminary Offering Memorandum”)

Kaman Corporation

$100,000,000

3.25% Convertible Senior Notes due 2017

The information in this pricing term sheet relates only to the offering of
$100,000,000 aggregate principal amount of 3.25% Convertible Senior Notes due
2017 by Kaman Corporation and should be read together with the Preliminary
Offering Memorandum and supersedes the information in the Preliminary Offering
Memorandum to the extent inconsistent with the information in the Preliminary
Offering Memorandum. Terms used in this pricing term sheet but not defined
herein have the respective meanings given to them in the Preliminary Offering
Memorandum.

 

Issuer:    Kaman Corporation. Ticker/Exchange for Common Stock:    KAMN/NASDAQ
Global Select Market (“NASDAQ”). Title of Securities:    3.25% Convertible
Senior Notes due 2017. Aggregate Principal Amount Offered:    $100,000,000
aggregate principal amount of notes (excluding the initial purchasers’ option to
purchase up to $15,000,000 of additional aggregate principal amount of notes
solely to cover overallotments, if any) Net Proceeds of the Offering:   
Approximately $96.3 million (or approximately $110.9 million if the initial
purchasers exercise their overallotment option to purchase additional notes in
full), after deducting the initial purchasers’ discounts and commissions and
estimated offering expenses of $0.7 million payable by the Issuer. Convertible
Note Hedge and Warrant Transactions:    The cost of the convertible note hedge
transactions, after being partially offset by the proceeds from the sale of the
warrants, will be approximately $9.9 million. If the over-allotment option is
exercised, we will use a portion of the additional net proceeds (together with
the proceeds from the sale of additional warrants) to increase the size of the
convertible note hedge transactions. The exercise price of the warrant
transactions represents a 70% premium over the Closing Stock Price. Maturity:   
The notes will mature on November 15, 2017, unless earlier purchased by the
Issuer or converted.

 

Sch C - 1



--------------------------------------------------------------------------------

Annual Interest Rate:    3.25% per annum. Interest Payment Dates:    Interest
will accrue from November 19, 2010, and will be payable semiannually in arrears
on May 15 and November 15 of each year, beginning on May 15, 2011. Issue Price:
   100%, plus accrued interest, if any, from November 19, 2010. Closing Stock
Price:    $26.12 on NASDAQ as of November 15, 2010. Conversion Premium:   
Approximately 30% above the Closing Stock Price. Initial Conversion Price:   
Approximately $33.96 per share of the Issuer’s common stock. Initial Conversion
Rate:    29.4499 shares of the Issuer’s common stock per $1,000 principal amount
of notes. Conversion Trigger Price:    Approximately $44.15, which is 130% of
the Initial Conversion Price. Joint Book-Running Managers:    BofA Merrill Lynch
and RBS. Trade Date:    November 15, 2010. Expected Settlement Date:    November
19, 2010. CUSIP Number:    483548 AD5 Ranking:    The notes will be general
unsecured obligations of Kaman Corporation. On a pro forma basis, as of October
1, 2010, after giving effect to the issuance of the notes and the use of
proceeds, we would have had approximately $83.3 million outstanding secured
indebtedness, substantially all of which will represent borrowings under our
amended and restated revolving credit agreement and term loan credit agreement,
$100.8 million of outstanding senior unsecured indebtedness and no subordinated
indebtedness. As of October 1, 2010, in addition to our domestic subsidiaries
serving as guarantors under our amended and restated revolving credit agreement
and amended and restated term loan credit agreement, our subsidiaries had $0.8
million of outstanding indebtedness and other liabilities (excluding
intercompany liabilities).

 

Sch C - 1



--------------------------------------------------------------------------------

Adjustment to Conversion Rate Upon a Conversion in Connection With a Make-Whole
Fundamental Change:    The following table sets forth the stock prices and
effective dates and the number of additional shares by which the conversion rate
will be increased for a holder that converts a note in connection with a
make-whole fundamental change having such effective date and stock price:

 

Stock Price

 

Effective Date

   $26.12      $30.00      $35.00      $40.00      $45.00      $50.00     
$60.00      $70.00      $80.00      $90.00      $100.00  

11/19/2010

     8.8349         6.3895         4.2649         3.0809         2.3455        
1.8655         1.2944         0.9804         0.7847         0.6445        
0.5373   

11/15/2011

     8.8349         6.3662         4.2029         2.9480         2.1879        
1.7046         1.1559         0.8668         0.6923         0.5672        
0.4726   

11/15/2012

     8.8349         6.3241         4.0684         2.7519         1.9795        
1.5068         0.9949         0.7418         0.5905         0.4842        
0.4038   

11/15/2013

     8.8349         6.2694         3.8441         2.4767         1.7099        
1.2622         0.8063         0.6016         0.4790         0.3933        
0.3281   

11/15/2014

     8.8349         6.0833         3.4617         2.0822         1.3559        
0.9630         0.6023         0.4523         0.3629         0.2991        
0.2498   

11/15/2015

     8.8349         5.6165         2.8697         1.5328         0.9085        
0.6137         0.3857         0.2960         0.2394         0.1972        
0.1640   

11/15/2016

     8.8349         4.7769         1.9173         0.7770         0.3911        
0.2653         0.1900         0.1522         0.1246         0.1032        
0.0861   

11/15/2017

     8.8349         3.8834         0.0000         0.0000         0.0000        
0.0000         0.0000         0.0000         0.0000         0.0000        
0.0000   

 

Sch C - 1



--------------------------------------------------------------------------------

The exact stock prices and effective dates may not be set forth in the table
above, in which case:

 

  •  

if the stock price is between two stock prices listed in the table or the
effective date is between two effective dates listed in the table, the number of
additional shares will be determined by a straight-line interpolation between
the number of additional shares set forth for the higher and lower stock prices
and the earlier and later effective dates, as applicable, based on a 365-day
year.

 

  •  

if the stock price is greater than $100.00 per share (subject to adjustment in
the same manner as the stock prices set forth in the column headings of the
table above), no additional shares will be added to the conversion rate.

 

  •  

if the stock price is less than $26.12 per share (subject to adjustment in the
same manner as the stock prices set forth in the column headings of the table
above), no additional shares will be added to the conversion rate.

Notwithstanding the foregoing, in no event will the conversion rate exceed
38.2848 shares per $1,000 principal amount of notes, subject to adjustments in
the same manner as the conversion rate as set forth in the Preliminary Offering
Memorandum under “Description of Notes—Conversion Rates—Conversion Rate
Adjustments.”

Capitalization

The following table sets forth our unaudited cash, cash equivalents, short-term
and long-term cash investments and capitalization as of October 1, 2010:

 

  •  

on an actual basis; and

 

  •  

on an as adjusted basis giving effect to (i) the issuance of $100 million of
notes and the receipt of the net proceeds from the sale of the notes after
payment of the initial purchasers’ commissions and estimated offering expenses
payable by us, (ii) the use of a portion of the proceeds from this offering to
fund the net cost of the convertible note hedge and warrant transactions, and
(iii) the application of such net proceeds (assuming the use of $64.3 million of
the net proceeds from this offering to repay portions of our amended and
restated revolving credit agreement, which amounts we may re-borrow), as if such
events took place on October 1, 2010, reflecting the application of ASC 470-20
“Debt with Conversion and Other Options,” which requires issuers to separately
account for the debt and equity components of convertible debt instruments that
allow for cash settlement.

In accordance with ASC 470-20 “Debt with Conversion and Other Options,” we
estimate that $100 million of the aggregate principal amount of the notes will
be recognized (and, to the extent applicable, reflected in the table below ) as
follows (in thousands):

 

Equity component

   $ 11,590   

Liability component:

  

Principal

   $ 100,000   

Less: debt discount

     (11,590 )          

Net carrying amount

   $ 88,410            

 

Sch C - 1



--------------------------------------------------------------------------------

You should read this table together with our consolidated financial statements
and related notes contained in our Annual Report on Form 10-K for the fiscal
year ended December 31, 2009 and our Quarterly Report on Form 10-Q for the
fiscal quarter ended October 1, 2010, which are incorporated by reference in the
Preliminary Offering Memorandum.

 

     As of October 1, 2010        Actual     As Adjusted  

Cash and cash equivalents

   $ 11,946      $ 34,123                    

Debt

    

Notes payable

   $ 768      $ 768   

Current portion of long-term debt

     5,000        5,000   

Notes offered hereby

     —          88,410   

Long-term debt, excluding current portion

     100,550        36,250                    

Total debt

   $ 106,318      $ 130,428                    

Shareholders’ equity

    

Capital stock, $1 par value per share:

    

Preferred stock, 200,000 shares authorized; none outstanding

   $ —        $ —     

Common stock, 50,000,000 shares authorized, voting, 26,042,901 issued (1)

     26,043        26,043   

Additional paid-in capital

     94,737        96,008   

Retained earnings

     314,792        314,792   

Accumulated other comprehensive income (loss)

     (81,283 )      (81,283 ) 

Less 63,130 shares of common stock held in treasury, at cost

     (866 )      (866 )                  

Total shareholders’ equity

   $ 353,423      $ 354,694                    

Total Capitalization

   $ 459,741      $ 485,122                    

 

(1) The number of shares outstanding does not include the following:

 

  •  

1,032,522 shares of common stock issuable upon exercise of stock options
outstanding as of October 1, 2010 under our 2003 Stock Incentive Plan with a
weighted average exercise price of approximately $20.58 per share;

 

  •  

307,167 shares of common stock issuable upon the vesting of restricted stock
awards granted to employees and outstanding as of October 1, 2010 under our 2003
Stock Incentive Plan, with a weighted average grant date fair value of $22.80
per share;

 

  •  

21,700 shares of common stock issuable upon the settlement of stock appreciation
rights outstanding as of October 1, 2010 under our 2003 Stock Incentive Plan,
with a weighted average exercise price of approximately $10.66 per share;

 

  •  

1,101,834 shares of common stock reserved for future issuance under our 2003
Stock Incentive Plan as of October 1, 2010;

 

  •  

725,102 shares of common stock reserved for future sale under our Employees
Stock Purchase Plan as of October 1, 2010; and

 

  •  

shares of our common stock issuable upon conversion of the notes offered hereby
or exercise of hedge warrants.

 

Sch C - 1



--------------------------------------------------------------------------------

This communication is intended for the sole use of the person to whom it is
provided by the sender. This material is confidential and is for your
information only and is not intended to be used by anyone other than you. This
information does not purport to be a complete description of the notes or the
offering.

This communication shall not constitute an offer to sell or the solicitation of
an offer to buy securities nor shall there be any sale of these securities in
any state in which such solicitation or sale would be unlawful prior to
registration or qualification of these securities under the laws of any such
state.

Neither the notes nor any shares of common stock issuable upon conversion of the
notes have been registered under the Securities Act of 1933, as amended (the
“Securities Act”), or the securities laws of any jurisdiction. Unless they are
registered, the notes and any share of common stock issuable upon conversion of
the notes may be offered only in transactions that are exempt from registration
under the Securities Act and the securities laws of any other jurisdiction.
Accordingly, the notes are being offered and sold only to “qualified
institutional buyers” (as defined in Rule 144A under the Securities Act). For
further details about eligible offerees and resale restrictions, see the section
of the Preliminary Offering Memorandum captioned “Notice to Investors.”

A copy of the final offering memorandum for the offering of the notes may be
obtained by contacting: BofA Merrill Lynch, 4 World Financial Center, New York,
NY 10080, Attention: Prospectus Department.

ANY DISCLAIMER OR OTHER NOTICES THAT MAY APPEAR BELOW ARE NOT APPLICABLE TO THIS
COMMUNICATION AND SHOULD BE DISREGARDED. SUCH DISCLAIMERS OR OTHER NOTICES WERE
AUTOMATICALLY GENERATED AS A RESULT OF THIS COMMUNICATION BEING SENT VIA
BLOOMBERG OR ANOTHER EMAIL SYSTEM.

 

Sch C - 1



--------------------------------------------------------------------------------

SCHEDULE C

Issuer Written Information

Final Term Sheet in the form set forth on Schedule B

 

Sch C - 1



--------------------------------------------------------------------------------

SCHEDULE D

Subsidiaries

Kaman Aerospace Group, Inc.

Kaman Aerospace Corporation

Kamatics Corporation

Kaman Precision Products, Inc.

RWG Frankenjura-Industrie Flugwerklager GmbH

Kaman UK Holdings Limited

Brookhouse Holdings Limited

Brookhouse Group Holdings Limited

Brookhouse 2004 Limited

Brookhouse Tooling Limited

Brookhouse Composites Limited

Brookhouse Aerospace Limited

Kaman Industrial Technologies Corporation

Minarik Corporation

 

Sch D - 1



--------------------------------------------------------------------------------

SCHEDULE E

List of Persons and Entities Subject to Lock-up

Brian E. Barents

E. Reeves Callaway III

Candace A. Clark

William C. Denninger

Ronald M. Galla

Karen M. Garrison

A. William Higgins

Edwin A. Huston

Neal J. Keating

Eileen S. Kraus

George E. Minnich

Thomas W. Rabaut

Gregory L. Steiner

Richard J. Swift

John J. Tedone

Jack Cahill

Stephen J. Smidler

 

Sch E - 1



--------------------------------------------------------------------------------

Exhibit A – 1

FORM OF OPINION OF COMPANY’S COUNSEL

TO BE DELIVERED PURSUANT TO SECTION 5(b)

[TO BE ATTACHED]

 

A – 1 - 1



--------------------------------------------------------------------------------

Exhibit A – 2

FORM OF OPINION OF COMPANY’S CHIEF LEGAL COUNSEL

TO BE DELIVERED PURSUANT TO SECTION 5(b)

[TO BE ATTACHED]

 

A – 2 - 1



--------------------------------------------------------------------------------

Exhibit A – 3

FORM OF OPINION OF COMPANY’S LOCAL COUNSEL

TO BE DELIVERED PURSUANT TO SECTION 5(c)

[TO BE ATTACHED]

 

A – 3 - 1



--------------------------------------------------------------------------------

Exhibit B

FORM OF LOCK-UP TO BE DELIVERED PURSUANT TO SECTION 5(h)

November 15, 2010

Merrill Lynch, Pierce, Fenner & Smith Incorporated,

RBS Securities Inc.

  as Representatives of the several

  Initial Purchasers to be named in the

  within-mentioned Purchase Agreement

c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated

One Bryant Park

New York, New York 10036

 

  Re: Proposed Public Offering by Kaman Corporation

Dear Sirs:

The undersigned, a stockholder [and an officer and/or director] of Kaman
Corporation, a Connecticut corporation (the “Company”), understands that Merrill
Lynch, Pierce, Fenner & Smith Incorporated (“Merrill Lynch”) and RBS Securities
Inc. propose to enter into a Purchase Agreement (the “Purchase Agreement”) with
the Company providing for the offering (the “Offering”) of $100,000,000
aggregate principal amount of the Company’s 3.25% Convertible Senior Notes due
2017 (the “Securities”). In recognition of the benefit that such Offering will
confer upon the undersigned as a stockholder [and an officer and/or director] of
the Company, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned agrees with each
initial purchaser to be named in the Purchase Agreement that, during a period of
90 days from the date of the Purchase Agreement (the “Lock-up Period”), the
undersigned will not, without the prior written consent of Merrill Lynch,
directly or indirectly, (a) offer, pledge, sell, contract to sell, sell any
option or contract to purchase, purchase any option or contract to sell, grant
any option, right or warrant for the sale of, or otherwise dispose of or
transfer any shares of the Company’s common stock, par value $1.00 per share
(the “Common Stock”), or any securities convertible into or exchangeable or
exercisable for Common Stock, whether now owned or hereafter acquired by the
undersigned or with respect to which the undersigned has or hereafter acquires
the power of disposition (collectively, the “Lock-Up Securities”), or exercise
any right with respect to the registration of any of the Lock-up Securities, or
file or cause to be filed any registration statement in connection therewith,
under the Securities Act of 1933, as amended, or (b) enter into any swap or any
other agreement or any transaction that transfers, in whole or in part, directly
or indirectly, the economic consequence of ownership of the Lock-Up Securities,
whether any such swap or transaction is to be settled by delivery of Common
Stock or other securities, in cash or otherwise. The foregoing sentence shall
not apply to:

(i) transactions relating to shares of Common Stock acquired in open market
transactions after the completion of the Public Offering, or the exercise of any
stock option to purchase shares of Common Stock pursuant to any benefit plan of
the Company;

 

B-1



--------------------------------------------------------------------------------

(ii) transfers of shares of Common Stock or any security directly or indirectly
convertible into or exercisable or exchangeable for Common Stock as a bona fide
gift or in connection with estate planning, including but not limited to,
dispositions to any trust for the direct or indirect benefit of the undersigned
and/or the immediate family of the undersigned and dispositions from any grantor
retained annuity trust established for the direct benefit of the undersigned
and/or a member of the immediate family of the undersigned, or by will or
intestacy;

(iii) distributions of shares of Common Stock or any security directly or
indirectly convertible into or exercisable or exchangeable for Common Stock to
limited partners, members, stockholders or affiliates of the undersigned, or to
any partnership, corporation or limited liability company controlled by the
undersigned or by a member of the immediate family of the undersigned; or

(iv) the establishment of a trading plan pursuant to Rule 10b 5-1 under the 1934
Act for the transfer of shares of Common Stock, provided that such plan does not
provide for the transfer of Common Stock during the Lock-Up Period;

provided, however, that (a) in the case of any transfer or distribution pursuant
to clause (ii) or (iii), each donee or distributee shall sign and deliver a
lock-up letter agreement substantially in the form of this letter agreement (the
“Lock-Up Agreement”) and (b) in the case of any transaction pursuant to clauses
(i), (ii), (iii) or (iv), such transaction is not required to be reported during
the Lock-Up Period by anyone in any press release, public report or filing with
the Securities and Exchange Commission or otherwise (other than a required
filing on Form 5, Schedule 13D or Schedule 13G (or 13D-A or 13G-A) and no such
press release, public report or filing shall be made voluntarily during the
Lock-Up Period. In addition, the undersigned agrees that, without the prior
written consent of Merrill Lynch, it will not, during the Lock-Up Period, make
any demand for or exercise any right with respect to, the registration of any
shares of Common Stock or any security directly or indirectly convertible into
or exercisable or exchangeable for Common Stock.

Notwithstanding the foregoing, if:

(1) during the last 17 days of the Lock-up Period, the Company issues an
earnings release or material news or a material event relating to the Company
occurs; or

(2) prior to the expiration of the Lock-up Period, the Company announces that it
will release earnings results or becomes aware that material news or a material
event will occur during the 16-day period beginning on the last day of the
Lock-up Period,

Merrill Lynch may extend, by written notice to the Company, the restrictions
imposed by this lock-up agreement until the expiration of the 18-day period
beginning on the issuance of the earnings release or the occurrence of the
material news or material event, as applicable.

The undersigned hereby acknowledges and agrees that written notice of any
extension of the Lock-up Period pursuant to the previous paragraph will be
delivered by Merrill Lynch to the Company (in accordance with Section 12 of the
Purchase Agreement) and that any such notice properly delivered will be deemed
to have been given to, and received by, the undersigned. The undersigned further
agrees that, prior to engaging in any transaction or taking any other action
that is subject to the terms of this lock-up agreement during the period from
the date of this lock-up agreement to and including the 34th day following the
expiration of the initial Lock-up Period, it will give notice thereof to the
Company and will not consummate such transaction or take any such action unless
it has received written confirmation from the Company that the Lock-up Period
(as may have been extended pursuant to the previous paragraph) has expired.

 

B-2



--------------------------------------------------------------------------------

The undersigned also agrees and consents to the entry of stop transfer
instructions with the Company’s transfer agent and registrar against the
transfer of the Lock-Up Securities except in compliance with the foregoing
restrictions.

This Lock-Up Agreement shall automatically terminate upon the earliest to occur,
if any, of (1) either Merrill Lynch, on the one hand, or the Company, on the
other hand, advising the other in writing, prior to the execution of the
Purchase Agreement, that they have determined not to proceed with the Offering,
(2) termination of the Purchase Agreement before the sale of any Securities to
the Initial Purchasers, or (3) December 31, 2010, in the event that the Purchase
Agreement has not been executed by that date.

 

Very truly yours, Signature:    

Print Name:    

 

B-3